Citation Nr: 1754609	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-29 276	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953, from May 1955 to August 1967 and from September 1970 to August 1972, with service in the Republic of Vietnam.  The Veteran died in May 1993; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter is now before the Philadelphia, Pennsylvania RO.

In March 2014, the appellant testified before a hearing officer at the RO.  In October 2014, the appellant testified before the undersigned Veterans Law Judge at a Board Central Office hearing.  Both transcripts are associated with the record.  In March 2016, the Board reopened the claim of service connection for the cause of the Veteran's death and remanded the reopened claim for additional development.  Additional evidence was added to the record in September 2016 (private opinion from Dr. R.E.H.).  The appellant's representative waived agency of original jurisdiction consideration of that evidence.  See 38 C.F.R.§ 20.1304.

In March 2017, the Board requested a Veterans Health Administration (VHA) medical expert opinion from an oncologist, and the VHA opinion was obtained in April 2017.  The appellant was advised of her right to provide additional evidence or argument in response to that opinion.  The appellant indicated in an August 2017 response that she had no further argument or evidence to submit.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates cancer of the head and neck as the immediate cause of his death and the underlying cause as terminal metastases.  Medical records indicate that the specific form of cancer was squamous cell carcinoma of the soft palate.  

2.  Soft palate squamous cell carcinoma is not listed among those diseases for which the Secretary has determined there is a positive association to exposure to herbicide in Vietnam. 

3.  At the time of his death, the Veteran was service-connected for a scar of the left parietal area of skull, face, and neck with fracture, compound, left malar; hemorrhoids; left arm scar; and defective high frequency hearing. 

4.  It is not shown that the Veteran's death was caused by a service-connected disability or that a service-connected disability contributed to his death.

5.  It is not shown that soft palate squamous cell cancer of the head and neck due to terminal metastases that caused the Veteran's death, was incurred as a result of service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board has reviewed the record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria, Factual Background and Analysis

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse from a service-connected or compensable disability under 38 U.S.C. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The Board must determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends the Veteran's death was caused by his cancer of the head and neck which was caused by his exposure to Agent Orange in Vietnam.

The Veteran served on active duty from August 1950 to August 1953, from May 1955 to August 1967 and from September 1970 to August 1972, with service in the Republic of Vietnam.  He died in May 1993.  His Death Certificate indicates cancer of the head and neck [squamous cell carcinoma of the soft palate] as the immediate cause of his death and the underlying cause as terminal metastases.  Medical records indicate that the specific form of cancer was squamous cell carcinoma.  His medical records confirm that he was a smoker.

Service treatment records show that in June 1960 the Veteran sustained a comminuted fracture of the left parietal bone (skull fracture) in a car accident.  In February 1963 he was struck by an automobile and sustained a facial fracture on the left side.  Specifically, physical examination of the head and neck revealed depression of the left malar eminence and the floor of the left orbit.  The Veteran was admitted to the hospital and underwent an open reduction of the left malar fracture.

Postservice, in December 1992, the Veteran presented at Walter Reed Army Medical Center with complaints of squamous cell carcinoma of the right soft palate and an eight-month history of pain and difficulty swallowing on the left side of the throat.  He also had a history of several-pound weight loss over the preceding several months.  On evaluation he had a 1/2 centimeter ulcerative lesion of the right palate and a 4/6 centimeter left jugulodigastric firm lymph node.  At that time the Veteran underwent a soft palatectomy, left radical neck dissection and a right modified radical neck dissection.  It was noted during the course of his radiation therapy that he developed a large left upper alveolar ridge squamous cell carcinoma lesion.  A biopsy was performed and returned positive for squamous cell carcinoma.  

At the October 2014 hearing, the appellant testified that the Veteran's Vietnam service and exposure to herbicides contributed to his death.  The appellant indicated that she worked for nearly 30 years as a nursing assistant.  As such the Board found her to have some degree of medical knowledge.  The questions presented in this case, however, having to do with determining whether the medical effects of exposure to herbicides is linked to the cause of the Veteran's death.  There is no indication from the record that the appellant has training, expertise, or credentials in regard to this complex medical question.  The appellant's assertions may, however, be accepted as providing valuable and valid information about the Veteran's observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In April 2016, a VA physician, in essence, concluded that no scientific based evidence had been presented to show that soft palate squamous cell cancer in Vietnam War Veterans is caused or contributed to by Agent Orange.  The Board found this opinion to lack probative value because the VA physician did not consider the Veteran's complete service medical history (e.g., the 1960 in-service head trauma following a motor vehicle accident and the 1963 incident when the Veteran was struck by an automobile, at which time he sustained a facial fracture that required surgery (an open reduction of the left malar fracture) and hospital admittance); neither did he consider the question of whether the underlying condition which caused the Veteran's death, head and neck cancer, was incurred in or aggravated by military service, in relation to his service medical history.  The examiner also did not consider whether the Veteran's in-service head trauma and/or facial fracture caused or contributed substantially or materially to cause his death.  

In a September 2016 statement Dr. R.H. noted that he reviewed the Veteran's records obtained from Walter Reed Hospital and McGuire Veteran's Hospital and researched other case,s and in his professional medical opinion, the Veteran's condition and eventual death were a direct relationship with his exposure to Agent Orange chemicals while on active duty.  

In April 2017 the VHA medical expert (oncologist) opined that from an oncology and cancer standpoint, it is less than 50 percent likely that the Veteran's squamous cell carcinoma of the head and neck was causally or etiologically related to his head trauma or his left malar fracture; and less than 50 percent likely that head trauma or facial fracture caused or contributed substantially to the Veteran's death; and less than 50 percent likely that exposure to herbicide or Agent Orange caused or contributed substantially to his death.  The rationale for the opinion was that tissue of the soft palate is not considered a cancer caused by Agent Orange.  The soft palate is not part of the lung, bronchus, larynx, or trachea, so cancer of the soft palate is not a respiratory cancer.  Specific reference to respiratory cancer, which includes trachea, and larynx does not include cancers of the soft palate.  Further, there is no evidence that the left parietal bone skull fracture or facial fracture of the left side is a cause for cancer of the soft palate or alveolar ridge.  More typical risk factors for these cancers include smoking and use of alcohol.

The analysis of whether the Veteran's underlying cause of death, head and neck cancer, is entitled to service connection may include consideration of evidence received after the Veteran's death.  As noted above, it is not in dispute that the Veteran served in Vietnam, and was entitled to a presumption that he was exposed to herbicides therein.  The regulations, however, do not provide presumptive service connection for soft palate squamous cell cancer based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, presumptive service connection for soft palate squamous cell cancer based on exposure to Agent Orange is not warranted.  Notwithstanding, the Board will still consider whether the Veteran was entitled to service connection for soft palate squamous cell cancer based on a direct basis, considering the additional evidence received after his death. 

At the time of his death, the Veteran was service-connected for scar of the left parietal area of skull, face, and neck with fracture, compound, left malar, rated 10 percent; hemorrhoids rated 10 percent, left arm scar, rated 0 percent and defective high frequency hearing, rated 0 percent.

In terms of favorable evidence, Dr. R.H.'s opinion linked the Veteran's cause of death to his exposure to Agent Orange in service.  As noted, soft palate squamous cell cancer is not one of the diseases listed in 38 C.F.R. § 3.309 as presumptively related to herbicide exposure.  Furthermore, Dr. R.H.'s opinion was not supported by a rationale and therefore is afforded minimal probative weight.

The only other evidence of record which relates the Veteran's cause of death to his active military service is the appellant's lay assertions that suggest her husband's death was caused by his cancer of the head and neck, which was service incurred.  However, lay statements that the Veteran's cause of death was incurred as a result of service, to include in-service herbicide exposure, draw medical conclusions, which the appellant, a person with some medical training but not apparently on the matter of herbicide agents, is not qualified to make.  The etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  

The Board considers the the April 2017 VHA medical expert opinion to be of great probative value in this appeal.  The VHA medical expert was informed of the relevant facts regarding the Veteran's medical history, provided a well-reasoned rationale for the stated opinion, supported the opinion by utilizing medical knowledge, cited to evidence included in the record, and overall the opinion shows that the VHA medical expert considered all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the appellant has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the VHA medical expert.  Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's cause of death, soft palate squamous cell cancer of the head and neck due to terminal metastases was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board acknowledges that a Board decision that granted "[e]ntitlement to service connection for squamous cell carcinoma of the tongue due to exposure to Agent Orange" was submitted for the record in support of the appellant's claim for the cause of the Veteran's death.  While the Board has considered the prior Board decision, it is not binding with respect to the matter currently on appeal.  See 38 C.F.R. § 20.1303 (noting that Board decisions are non-precedential).

The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but, for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b). 



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


